Per Curiam.
The prosecutor is the owner of a tract of land located in Hunterdon street, in the city of Newark. On June 11th, 1927, he applied to the superintendent of buildings of the city of Newark for a permit for the conversion of a two-family dwelling house, known as 206 Hunterdon street, into a combination office, store and dwelling, and submitted to that official plans and specifications therefor.
On June 22d, 1927, the superintendent refused to issue the permit upon the ground that the proposed alteration would allow the erection of a store in violation of article 1, section 2 of the zoning ordinance of the city of Newark, adopted December 31st, 1919, which classified the district in which the prosecutor’s lot is located as a residential district, for which building permits could only be issued for certain classes of buildings, and that the alterations proposed to be made by the prosecutor did not fall within any of these classifications.
*540The prosecutor appealed to the board of adjustment, which board affirmed the action of the building superintendent.. No testimony was taken.
It is conceded that the proposed alterations are in violation of the zoning ordinance.
We see nothing in this case which distinguishes it from the case of Feldman & Pivnick, Incorporated, v. Board of Adjustment of the City of East Orange, and, therefore, the decision in'that case controls here.
The writ is dismissed, but without costs.